Fourth Court of Appeals
                              San Antonio, Texas
                                     April 16, 2019

                                  No. 04-17-00595-CR

                               Christopher M. HARBER,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR5166
                        Honorable Ron Rangel, Judge Presiding


                                    ORDER
     The State’s Motion for Permission to File a Supplemental Brief is hereby GRANTED.

     It is so ORDERED on April 16, 2019.


                                                        PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court